

 S327 ENR: Wounded Veterans Recreation Act 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 327IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Federal Lands Recreation Enhancement Act to provide for a lifetime National
 Recreational Pass for any veteran with a service-connected disability.1.Short titleThis Act may be cited as the Wounded Veterans Recreation Act .2.National recreational passes for disabled veteransSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended by striking paragraph (2) and inserting the following:(2)Disability discountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, without charge and for the lifetime of the passholder, to the following:(A)Any United States citizen or person domiciled in the United States who has been medically determined to be permanently disabled, within the meaning of the term disability under section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), if the citizen or person provides adequate proof of the disability and such citizenship or residency.(B)Any veteran who has been found to have a service-connected disability under title 38, United States Code..Speaker of the House of RepresentativesVice President of the United States and President of the Senate